Citation Nr: 0507549	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial assignment of an increased 
(compensable) rating for tendonitis of the posterior tibialis 
of the left foot from June 21, 1996 through August 17, 1997; 
and to the assignment of a rating in excess of 10 percent 
thereafter.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for tibialis 
posterior tendonitis of the left foot with a noncompensable 
evaluation effective June 21, 1996.  The veteran appealed for 
the assignment of a higher (compensable) initial rating.  In 
September 1997, the RO increased the veteran's rating to 10 
percent, effective from August 18, 1997.  Because this 
increase does not represent the maximum available ratings for 
the disability, the claim remains in appellate status. AB v. 
Brown, 6 Vet. App. 35 (1993).  

In view of the RO's grant of a 10 percent rating effective 
from August 18, 1997, the issue before the Board on appeal is 
entitlement to an initial assignment of a compensable rating 
for tendonitis of the posterior tibialis of the left foot 
from June 21, 1996 through August 17, 1997; and to the 
assignment of a rating in excess of 10 percent thereafter.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the claim before the Board, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  From June 21, 1996 through August 17, 1997, the veteran's 
tendonitis of the posterior tibialis of the left foot was 
manifested by sporadic complaints of pain; however, it was 
not productive of more than slight limitation of ankle 
motion, nor was it manifested by more than overall mild 
functional impairment of the foot.

3.  Since August 18, 1997, tendonitis of the posterior 
tibialis of the left foot was manifested by sporadic 
complaints of pain and, since May 2003, the ankle has been 
manifested by weakened movement, excess fatigability, and 
some incoordination with left one-leg tiptoe stands, 
consistent with mild to moderate limitation of motion; there 
is no medical evidence of more than moderate limitation of 
ankle motion; nor is there more than overall slight 
functional impairment of the foot.     


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating from June 21, 1996 through August 17, 1997; and to the 
assignment of a rating in excess of 10 percent thereafter, 
for tendonitis of the posterior tibialis of the left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Codes 5019, 5271, 5284 (2003); Fenderson, supra.    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the May 1997, September 1997, and 
June 1999 rating decisions; the September 1997 Statement of 
the Case; the March 2002 and November 2004 Supplemental 
Statements of the Case; the September 2003 Board Remand; and 
letters sent to the appellant by the RO, adequately informed 
her of the information and evidence needed to substantiate 
her claim for higher ratings for tendonitis of the posterior 
tibialis of the left foot, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
June 2002, November 2002, and February 2004 informed her of 
the types of evidence that would substantiate her claim; that 
she could obtain and submit private evidence in support of 
her claim; and that she could have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  In sum, the appellant was notified and aware of the 
evidence needed to substantiate her claim for higher ratings 
for tendonitis of the posterior tibialis of the left foot, 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the initial unfavorable decision.  
However, the RO initial unfavorable decision was issued in 
May 1997, years before the enactment of VCAA.  The RO 
obviously could not inform the appellant of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 1997 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case the RO informed her of the evidence 
already of record and requested that she inform VA of any 
additional information or evidence that she wanted VA to 
obtain.  In a letter informing her that her appeal had been 
certified to the Board, the RO informed her that she could 
submit additional evidence concerning her appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2002, November 2002, and February 2004 
letters and asked her to identify all medical providers who 
treated her for tendonitis of the posterior tibialis of the 
left foot.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in May 2003.  The 
Board finds that this examination, as well as VA outpatient 
records, provides sufficient findings upon which to determine 
the severity of the veteran's disability, as well as the 
appropriate rating, during the period of time in question.  
There is no duty to provide another examination or medical 
opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual background

The veteran served on active duty from September 1992 to June 
1996.  The service medical records show that she complained 
of left foot pain in May 1996.  There was swelling over the 
medial aspect of the arch, but the veteran walked with a 
normal gait.  She was diagnosed with a soft tissue injury of 
the left foot.  There was no further follow-up in service.  
She was treated again for left foot pain in July 1996 
(following discharge).  She subsequently filed her claim (in 
July 1996).   

In October 1996, she sought treatment for pain in the medial 
aspect of the left foot.  She underwent x-rays that came back 
negative (showed that both feet had a normal appearance).  

On August 18, 1997, the veteran sought treatment at a VA 
Medical Center.  She complained of pain in her left foot that 
was getting progressively worse.  She also stated that she 
was ready to be certified as an aerobics instructor, but that 
her condition was preventing her from being certified.  The 
clinician diagnosed her with chronic posterior tibial 
tendonitis and she was given a cortisone injection.  On 
August 27, 1997, the veteran was placed in a cast for four 
weeks.  [The Board notes that the RO granted a 100 percent 
rating from August 27, 1997 to September 30, 1997].  The 
veteran was seen again in January 1998 for a follow-up visit.  
She stated that she had just gotten back from Tokyo.  She 
didn't do any jogging or exercise.  She noted that although 
her foot was not hurting her at that time, she still has some 
tenderness in the area.           

In June 2000, the veteran was evaluated at the Virginia Mason 
Medical Center for complaints of chronic pain and discomfort 
in and around the posterior tibial tendon at the distal 
insertional area of the left foot.  The pain becomes worse 
with prolonged walking or standing.  Upon examination, 
dorsalis pedis and posterior tibial pulses were palpable 
bilaterally with CFT instantaneous.  There was edema very 
well localized to the distal insertional area of the 
posterior tibial tendon and navicular area.  There was no 
edema from the retromalleolar area to the very distal 
insertional area.  There was positive light touch with no 
Mulder's click or positive Tinel's.  The veteran had no pain 
with forced contraction against resistance and deep palpation 
of the posterior tibialis, only at the distal insertional of 
the medial aspect of the navicular.  X-rays showed a small os 
navicularis.  An MRI revealed a ganglion cyst on the superior 
medial aspect of the midfoot, just above the navicular- first 
cuneiform joint.  There was no evidence of tendon strain or 
rupture.  The veteran was diagnosed with a possible 
navicularis syndesmotic injury or distal posterior tibial 
tendonitis.  

In May 2003, the veteran underwent a VA examination.  She 
complained of pain in the medial arch in the medial aspect of 
her foot below the ankle.  She stated that the pain measured 
approximately 6/10 two to three days a week.  On other days, 
pain is less or non-existent.  Pain increases to 6 or 7 when 
she is dancing (she is a dance major and enjoys modern dance 
and ballet).  She also gets increased pain after going up and 
down stairs and after long walks.  There have been no flare-
ups.  She indicated that her foot sometimes feels stiff.  The 
veteran also described intermittent  swelling of the left 
medial arch and occasional weakness of the foot (especially 
after dancing).  She denied experiencing any numbness.  

The veteran indicated that her left foot does not give her 
any problems sitting or driving.  Her pain increases if she 
stands for 40-45 minutes.  She estimated that she could 
probably walk up to three miles if her left foot was not 
hurting.  The foot does not give her problems getting dressed 
and does not wake her up from sleep.  Before she began 
experiencing problems with her foot, she would jog six to ten 
miles a day.  Now, she jogs about a mile and a half, twice 
per week (after a mile and a half, she has pain in her left 
medial foot and arch).  She also participates in modern dance 
but she experiences increased pain and a feeling of weakness 
in her left medical arch when she tries to get up on her 
toes.  

The veteran has been treating her foot with Icy Hot every 
other day.  She also has massages on her legs and feet every 
two weeks.  She noted that she had used orthotics in the past 
(until 2000) but stopped because it didn't help.  She uses a 
massager to her medial arch and plantar aspect of her foot 
everyday.  She does not use any walking aids.  

Upon physical examination, the veteran did not complain of 
pain while standing, and upon questioning, she indicated that 
there was no pain in her left foot.  She used the arms of an 
armchair to rise from a seated position.  She did not 
complain of pain or grimace while walking down the hall.  
Once again, on questioning, she indicated that there was no 
pain.  She did not limp and her gait speed was average.  With 
tiptoe walking, she had pain in the left medial arch, which 
she estimated to be        3-4/10.  There was no pain in the 
right arch or in either foot while heel walking.  She had no 
difficulty taking off and putting on shoes and socks.  

The veteran had mild tenderness in the left medial arch below 
the talonavicular joint at the intersection of the posterior 
tib tendon.  Posterior tibial tendon was intact and she was 
able to do a one-foot tiptoe stand with each foot.  It was 
not painful when she did a tiptoe on the right foot, but it 
was painful in the medial arch at the insertion site of the 
posteriortibial tendon with left tiptoe stands.  On 
observation from behind, there was increased heel valgus of 
both feet and pes planus of both feet (moderate in the right, 
moderately severe in the left).  

The veteran experienced pain in the left arch and the left 
posterior tibial tendon with five repeated tiptoe stands.  
She lost 10 degrees of range of motion due to pain.  She also 
showed weakened movement, excess fatigability, and some 
incoordination with left one leg tiptoe stands.  

Range of motion of the left ankle was 15 degrees dorsiflexion 
and 40 degrees of plantar flexion (there was 5 degrees more 
dorsiflexion and 5 degrees more plantar flexion in the right 
ankle).  There was also 4 mm. of left calf atrophy.  The 
veteran did not show any symptoms of low back pain or 
sciatica.  In the seated position, straight leg raising 
bilaterally at 85 degrees was negative for sciatica.  

The veteran was diagnosed with bilateral pes planus and left 
foot posterior tibial tendonitis (chronic).  In assessing the 
veteran's functional impairment, the clinician opined that 
her impairment was mild.  He opined that it was moderate when 
participating in dance class.  X-rays revealed normal 
findings.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

As noted above, a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's tendonitis of the posterior tibialis of the 
left foot is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 governing bursitis.  Diseases rated 
under Diagnostic Codes 5013 though 5024 (except for gout) are 
to be rated as analogous to degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  NOTE (2): The 20 percent and 10 percent 
ratings based on X-ray findings will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.    

Foot injuries can also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 10 
percent disability rating is warranted when the injury to the 
foot is moderate.  A 20 percent disability rating is 
warranted when the injury to the foot is moderately severe.  
A 30 percent disability rating is warranted when the injury 
to the foot is severe.  Note: with actual loss of use of the 
foot, rate 40 percent.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.   38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Analysis

The veteran's tendonitis of the posterior tibialis of the 
left foot is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, governing bursitis.  As such, it is 
rated as analogous to degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under this Code, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a rating of 10 percent is warranted if 
the veteran's ankle shows moderate limitation of motion.  A 
20 percent rating is warranted if the veteran's ankle shows 
marked limitation of motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic code 5284, a 10 percent rating contemplates 
moderate foot impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment of the foot.

A zero percent rating was in effect for the veteran's 
tendonitis of the posterior tibialis of the left foot from 
June 21, 1996 to August 17, 1997.  Prior to August 18, 1997, 
medical evidence of a left foot disability was limited to 
complaints of left foot pain in May 1996, July 1996, and 
October 1996.  In May 1996, there was swelling over the 
medial aspect of the arch, but the veteran walked with a 
normal gait.  In October 1996, she underwent x-rays that came 
back negative (both feet had a normal appearance).  There is 
no medical evidence that she experienced more than slight 
limitation of ankle motion (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271), or that she suffered from more than 
overall minimal residuals of a foot injury (pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5284).    

The veteran has been rated at 10 percent effective August 18, 
1997.  In order to warrant a rating in excess of 10 percent, 
the veteran must show that she experiences limitation that 
more nearly approximates marked versus moderate limitation of 
motion of the ankle (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271), or that she suffers from overall foot 
impairment that more nearly approximates moderately severe 
versus moderate disability (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284).      
  
On August 18, 1997, the veteran reported that the pain in her 
left foot was getting progressively worse.  After being 
placed in a cast for four weeks (for which she received a 100 
percent rating), she was seen again in January 1998 for a 
follow-up visit.  She had just gotten back from Tokyo and 
stated her foot was not hurting her at that time, though she 
had some tenderness in the area.           

The claims file shows no evidence of any medical treatment 
for two and a half years.  Then, in June 2000, the veteran 
treated at Virginia Mason Medical Center with complaints of 
chronic pain and discomfort in and around the posterior 
tibial tendon at the distal insertional area of the left 
foot.  X-rays showed a small os navicularis and an MRI 
revealed a ganglion cyst on the superior medial aspect of the 
midfoot, just above the navicular-first cuneiform joint.  The 
veteran was diagnosed with a possible navicularis syndesmotic 
injury or distal posterior tibial tendonitis.  

Once again, there is no evidence of medical treatment for 
approximately three years.  The veteran then underwent a May 
2003 VA examination.  She complained of pain in the medial 
arch in the medial aspect of her foot below the ankle.  She 
stated that the pain measured approximately 6/10 two to three 
days a week.  On other days, pain is less or non-existent.  
Pain increases to 6 or 7 when she is dancing.  

Upon examination, the veteran showed only slight range of 
motion (15 degrees dorsiflexion and 40 degrees of plantar 
flexion).  Upon questioning, the veteran indicated that there 
was no pain in her left foot while sitting, standing, or 
walking down the hall.  She did experience pain in the left 
arch and the left posterior tibial tendon with five repeated 
tiptoe stands.  She also lost 10 degrees of range of motion 
due to pain.  The clinician noted that she showed weakened 
movement, excess fatigability, and some incoordination with 
left one leg tiptoe stands.  The clinician diagnosed the 
veteran with bilateral pes planus and left foot posterior 
tibial tendonitis (chronic).  

The Board notes that upon examination, the veteran displayed 
only a slight limitation of ankle motion (as opposed to 
marked limitation of motion required in order to warrant a 
rating in excess of 10 percent), and that there is no 
indication that her foot disability more nearly approximates 
moderately severe functional impairment.  Pursuant to 38 
C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the Board must 
consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  As noted above, the clinician did in 
fact note that the veteran lost 10 degrees of range of motion 
due to pain, weakened movement, excess fatigability, and some 
incoordination with left one leg tiptoe stands.  The Board 
finds that there is no medical evidence to show that the 
veteran has additional limitation of ankle motion or 
additional functional limitation of the foot due to pain or 
flare-ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of 10 percent 
under Code 5271 or 5284, nor does the medical evidence show 
that the veteran has excess fatigue, weakness or coordination 
that results in such additional impairment.  When addressing 
the veteran's functional impairment (with consideration of 
all the aforementioned factors), the clinician opined that 
the veteran's impairment was mild and that it was moderate 
when participating in dance class.  The Board likewise finds 
that, even after consideration of all Deluca criteria, the 
veteran's disability results in no more than overall mild to 
moderate functional limitation and thus more nearly 
approximates to a 10 percent disability rating.     

The Board has considered whether separate ratings are 
warranted for the veteran's foot (Code 5284) and ankle (Code 
5271) disabilities.  In Esteban v. Brown, 6 Vet. App. 259, 
262 (1994), the Court stated, "[t]he critical element is that 
none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities. 38 C.F.R. § 4.14 (2004); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, 
assigning additional separate ratings (besides the current 10 
percent rating) for other conditions involving the posterior 
tibialis of the foot would constitute pyramiding, since the 
posterior tibialis tendon involves a small, compact 
anatomical area connecting the foot and ankle and clearly has 
overlapping symptomatology involving that area.  

Moreover, from June 21, 1996 through August 17, 1997, the 
veteran's tendonitis of the posterior tibialis of the left 
foot was not productive of more than slight limitation of 
ankle motion, nor was it manifested by more than overall mild 
functional impairment of the foot.  Thus, a 10 percent rating 
is not warranted under either Code 5271 or 5284.  And, since 
August 18, 1997, the veteran's tendonitis of the posterior 
tibialis of the left foot was not manifested by more than 
moderate limitation of ankle motion or more than overall 
slight functional impairment of the foot.  Accordingly, even 
if the ankle symptomatology was not duplicative of or 
overlapping with the symptomatology of the foot, given the 
above clinical findings and with a 10 percent rating already 
in effect under Code 5271, a rating in excess of 10 percent 
under that code or a separate compensable rating for a foot 
disability would not be warranted.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial assignment of a compensable rating for 
tendonitis of the posterior tibialis of the left foot from 
June 21, 1996 through August 17, 1997; and for the assignment 
of a rating in excess of 10 percent thereafter must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to the assignment of a compensable rating from 
June 21, 1996 through August 17, 1997; and for the assignment 
of a rating in excess of 10 percent thereafter, for 
tendonitis of the posterior tibialis of the left is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


